Citation Nr: 0032160	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an impairment of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board considered this case in August 1999 and remanded it 
to the RO for further development.  The case has now been 
returned to the Board for consideration.


FINDINGS OF FACT

The competent medical evidence does not show that the veteran 
has a current left knee impairment.


CONCLUSION OF LAW

Without competent evidence of a left knee disorder, the 
preponderance of the evidence is against finding that the 
veteran incurred or aggravated such a disability during her 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records are unavailable, and 
repeated attempts to secure them have been unsuccessful.  

Post-service medical records show that in April 1996, the 
veteran was seen at Ireland Army Hospital in Fort Knox, 
Kentucky, with a complaint of a burst vein in her left leg 
from the knee down.  She was diagnosed with a bruise and 
possible contusion of the left knee.  At an August 1996 VA 
compensation examination the veteran said that in the past 
she had had fluid drained from her left knee.  Her left knee 
was found to be asymptomatic, however, on examination.  

At a personal hearing held at the RO in February 2000, the 
veteran stated that she did not injure her left knee during 
service.  She testified that she experienced pain in her left 
knee and that she thought that her back disorder was the 
source this pain.


II.  Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Direct service connection may also be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Furthermore, these propositions - - a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability - - Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), must be established by competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a fact is 
shown to be of a medical nature, such as medical nexus, 
etiology, or diagnosis, then medical, as opposed to lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

Here, the record contains no medical evidence of any current 
specific pathology pertaining to a current left knee 
disorder.  As a layperson, the veteran is incompetent to 
supply such evidence.  Grottveit, 5 Vet. App. at 93.  The 
veteran is, of course, competent to supply evidence that she 
has left knee pain, id., however, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted under VA laws and regulations.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Here, there 
is no competent evidence that the appellant's report of left 
knee pain represents an actual current left knee disability.

A claim of entitlement to service connection will be granted 
unless a preponderance of the evidence of record is against 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Unsupported by competent proof in the record of a current 
disability cognizable by VA, the veteran's claim of 
entitlement to benefits for a left knee disorder must be 
denied.  Rabideau. 

In reaching this decision the Board acknowledges that the 
evidence of record does not demonstrate that further attempts 
to secure the appellant's service medical records would be 
futile.  Still, even assuming that those records showed 
multiple in-service diagnoses of left knee disorders, service 
connection would still not be in order in the absence of 
competent evidence of a current disability.  Hence, the Board 
finds that remanding this claim is not justified even under 
the heightened duty to assist set forth in the Veterans 
Claims Assistance Act of 2000.


ORDER

Service connection for a left knee disorder is denied. 


REMAND

In addition to the claim decided above, the veteran has 
appealed claims of entitlement to service connection for a 
back condition and migraine headaches.  As noted above, her 
service medical records have not been associated with the 
claims file.  Documentation in the claims folder notes the 
RO's understanding that upon the veteran's separation from 
service at Fort Bliss, Texas, those records were sent to the 
Separation Transfer Point and then on to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In a 
written account contained in the claims file, the veteran 
states that the NPRC reported that her service medical 
records later were sent to Ireland Army Hospital at Fort 
Knox.  In December 1996, in response to the RO's request for 
those records, the NPRC confirmed that the records were sent 
in November 1994 to the United States Army Medical Department 
Activity (USA MEDDAC) at Fort Knox.  There is, however, no 
evidence that the records were received by Fort Knox.

The request to which the NPRC responded in December 1996 
noted that the veteran served under the surname of "Taylor" 
from March 1985 to October 1986.

In February 1997, the RO contacted the USA MEDDAC at Fort 
Knox and requested the veteran's service medical records.  
MEDDAC responded in March 1997 that the records had been sent 
there, in November 1994, but they could not now be located 
and they were presumed lost.

In August 1997, the RO sent written notice to the veteran 
that it had been unable to locate her service medical 
records.  It asked her to give them any records that were in 
her possession and stated and that it would decide her claim 
on the basis of the evidence of record if she did not furnish 
her service medical records within ten days from the date of 
the notice.  The veteran was unable to provide the service 
medical records.  Subsequently in August 1997, the RO denied 
the claims without benefit of those records.

VA has a duty to assist the claimant with the development of 
probative evidence.  New legislation provides that VA must 
make reasonable efforts to obtain relevant records, and if 
the records could not be secured, VA must so notify the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L.106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C.A. § 5103A).   Furthermore, when the records in 
question are in the custody of a federal department or 
agency, VA must continue to try to obtain them until it has 
been successful unless it is reasonably certain that such 
records do not exist or that further efforts to obtain them 
"would be futile."  Id.  (emphasis added)

Here, the Board cannot conclude that further efforts to 
obtain the veteran's service medical records would be futile.  
Indeed, the records may simply have been misplaced sometime 
during November 1994 or thereafter.  There is no evidence 
that they have been destroyed.  Therefore, the RO must, under 
the Veterans Claims Assistance Act of 2000, continue to 
search for them.  In so doing the RO should observe that, as 
noted above, the veteran's surname changed during her period 
of active service.  In addition, it appears that the veteran 
is a civil servant at Ireland Army Hospital.  Therefore, the 
RO should pursue the possibility that the service medical 
records of the veteran are with her civilian personnel file 
at NPRC or Ireland Army Hospital.  Additionally, the 
possibility exists that in light of her dependent status 
immediately post service that her records were commingled 
with her husband's service medical records.  As the Veterans 
Claims Assistance Act of 2000 requires that all logical 
sources for federal record evidence be exhausted further 
development is in order. 

As noted above, the veteran was given a compensation 
examination by VA in August 1996.  Diagnoses rendered 
following the examination included migraine headaches, 
cervical strain, and history per the patient of mild lumbar 
scoliosis.  The veteran testified at her February 2000 
personal hearing that she developed low back problems in 
1987-88 and migraine headaches during her basic training.  
Post-service medical records show treatment for both 
disorders.  Unfortunately, however, the August 1996 
examination report did not include an opinion pertaining to 
the etiology of either diagnosed disorder.  As the Veterans 
Claims Assistance Act of 2000 requires that such an opinion 
be secured, further development is in order.

Hence, this case is REMANDED for the following development:

1.  The RO should contact the veteran and 
afford her an opportunity to identify or 
submit any additional evidence relevant 
to her claims of entitlement to service 
connection for a back condition and 
migraine headaches.  Following her 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  These 
attempts must include further efforts to 
secure the veteran's service medical 
records from Ireland Army Hospital and 
the civilian personnel branch of the 
NPRC.  Both sources should be advised of 
the surnames used by the veteran during 
service and of the possibility that her 
service medical records may be filed with 
her civilian personnel file at the NPRC, 
or under her husband's name and social 
security number at either location.  
Documentation of all efforts to obtain 
the veteran's service medical records 
must be placed in the claims file.  If 
the RO obtains the records, they must be 
incorporated into the claims file.  If 
the RO is unable to obtain the service 
medical records or any record 
specifically identified by the appellant, 
it must notify her and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran must be 
afforded a VA examination to determine 
the etiology of any demonstrated back 
disability and migraine headache 
disorder.  All indicated tests and 
studies must be performed.  The claims 
file, including a copy of this REMAND, 
must be made available to, and reviewed 
by, the examiner.  Following the 
examination the examiner must opine 
whether it is at least as likely as not 
that the disabilities in question are the 
result of a disease or injury incurred 
during service, as claimed by the 
veteran.  A complete rationale for each 
opinion must be provided.  Each 
examination report must be typed.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
review each issue on the merits.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and her 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until she 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



